          Case 1:19-cr-00791-ER Document 10
                                          U.S.Filed 06/02/20of Justice
                                               Department       Page 1 of 1
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       June 1, 2020
                                    The June 5 status conference is adjourned to September 11, 2020,
VIA ECF
                                    at 10:30 AM. Speedy trial time is excluded from June 5, 2020,
The Honorable Edgardo Ramos         until September 11, 2020, in the interest of justice.
United States District Court        SO ORDERED.
Southern District of New York
United States Courthouse
                                                                                      6/2/2020
40 Foley Square
New York, New York 10007

       Re:     United States v. Dupont, 19 Cr. 791 (ER)

Dear Judge Ramos:

        A status conference in the above-captioned case currently is scheduled for Friday, June 5,
2020, at 10:00 a.m. The Government has conferred with defense counsel, and due to the ongoing
pendency of a separate criminal case against the defendant, United States v. Dupont, 19 Cr. 444
(RMB); continuing discussions between the parties about a possible disposition of the case; and
the current public health crisis, the parties jointly respectfully request an adjournment of the
Conference for approximately 90 days, to a date in September 2020 or thereafter that is convenient
for the Court.

         Additionally, the Government respectfully requests the exclusion of speedy trial time until
the next scheduled conference, to allow for time for the production and review of discovery, and
for the purposes of discussing possible pre-trial disposition, and counsel for the defendant consents
to this request.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:
                                                       Alex Rossmiller
                                                       Assistant United States Attorney
                                                       Tel.: (212) 637-2415


Cc: Zawadi Baharanyi, counsel to defendant (via ECF)
